NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-50422

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01183-DSF

  v.
                                                 MEMORANDUM *
STEVE MICHAEL KINSELLA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Steve Michael Kinsella appeals from the district court’s judgment and

challenges his guilty-plea conviction and 188-month sentence for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Kinsella’s counsel has filed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Kinsella the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Kinsella waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal five specified issues related to his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief as to Kinsella’s plea or any sentencing issue outside the scope of

the appeal waiver. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waivers. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                            2                                   12-50422